Citation Nr: 0737812	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-35 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
September 25, 2003, for the grant of service connection for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date, prior to 
September 25, 2003, for the grant of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

At his hearing before the Board, the veteran raised the claim 
of entitlement to service connection for vertigo.  This claim 
has not yet been addressed by the RO, and is hereby referred 
to the RO for appropriate development and adjudication.

In July 2007, the Board remanded this matter for additional 
procedural development.  For the reasons indicated below, 
this matter must once again be remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

Pursuant to the Board's prior remand, the RO was to 
adjudicate the veteran's newly raised claims of clear and 
unmistakable error (CUE) in the May 2001 rating decision.  
Specifically, the veteran has alleged that the RO's May 2001 
decision, which denied his initial claims for service 
connection for bilateral hearing loss and for tinnitus, were 
based on CUE.  

A CUE claim "is not a generalized assertion of entitlement to 
benefits.  Rather, it is an assertion that the [RO] committed 
a particular clear and unmistakable error." Andre v. 
Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory 
of CUE is an entirely separate and distinct claim. See id. at 
1362.  "Under the principle of res judicata, '[o]nce there is 
a final decision on the issue of [CUE] . . . that particular 
claim of [CUE] may not be raised again.'" Link v. West, 12 
Vet. App. 39, 44 (1998) (quoting Russell v. Principi, 3 Vet. 
App. 310, 315 (1992) (en banc)).

In response to the Board's remand, the RO addressed the 
veteran's CUE claims within the August 2007 supplemental 
statement of the case, in which the RO also readjudicated the 
issues currently on appeal.  

As noted in 38 C.F.R. § 19.31, "[i]n no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  
While the Board has found the issues currently on appeal, 
i.e. entitlement to an earlier effective date, to be 
intertwined with the veteran's newly raised issues of CUE, 
the Board nevertheless considers these claims to be separate 
issues.

Under these circumstances, the Board believes that a remand 
is necessary in this matter.  Specifically, the RO must 
separately address the veteran's newly raised CUE claims in a 
rating decision. See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that compliance is neither optional nor 
discretionary).  Where the remand orders of the Board are not 
fully implemented, the Board itself errs in failing to insure 
compliance. Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must adjudicate, separate from 
the issues on appeal, the matter of 
whether there was CUE in the May 2001 
rating decision which denied service 
connection for bilateral hearing loss and 
for tinnitus.  If either issue is denied, 
the veteran and his representative must 
be advised of the decision and of his 
appellate rights.  If the veteran 
expresses disagreement with any decision 
and submits a substantive appeal after 
the issuance of a statement of the case, 
these issues should be returned to the 
Board along with the other issues already 
in appellate status.

2.  After completing any additional 
necessary development, the RO must 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO must furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

